DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because in fig.5 22L is incorrectly labeled should be 24L, and in fig. 9 reference 28R has no leader line. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5 and 9-10 are objected to because of the following informalities:  
In claims 1,2, and 5 the term “rotoidally” is improper, examiner suggest correcting to rotatably. 
In claim 1 and 9 and 10 recite typo “aa” in claim 1 line 17-18, “aa dynamic joint potion,” and “aa elasto-damper element” and in claim 9 line 2, “aa suspension assembly”, and claim 10 line 1, “aa suspension assembly”.
In claim 2, line 1, there is a hyphen that should be removed, “Suspension assembly according to claim 1-,”. 
Claim 2 has unnecessary repetitive limitations previous claimed above in claim 1, “and/or wherein said junction device rigidly determines the relative positioning and spatial orientation of said first structural joint portion, said second structural joint portion, said dynamic joint portion and said steering joint portion.”
Claim 3 has unnecessary repetitive limitations “comprising a rocker arm associated in a tilting manner with said body” that have already been claimed above in claim 1. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "rocker arm element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "said steering axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moulene (US 7607695), and further in view of Arai (US 4662467).
In regards to claim 1 and 10, Moulene discloses for a fore carriage or a rear axle having at least two wheels (10) of a tilting vehicle (1)(see fig. 3,4), comprising: a body (30) associable to the chassis (3) of the tilting vehicle; two junction devices (11 left and right) opposite with respect to said body, each of said junction devices being associable to a wheel (10) of the tilting vehicle (1); said junction devices (11) being joined to said body (3) by means of connecting elements (5,6); wherein each junction device (11) comprises at least a first structural joint portion rotatably coupled in a first coupling site (61,62) and at least a first coupling element (6), and at least a second structural joint portion rotatably coupled to a second coupling site (51,52) and at least a second connecting element (5);  wherein said suspension assembly further comprises elasto-damper elements (8) associated with said junction devices (11) and suitable to damp the stresses transmitted by said wheels (10); the suspension assembly further comprising a rocker arm (7) associated in a tilting fashion to said body (3) and to said elasto-damper elements (8).  Moulene fails to disclose wherein each junction device comprises a dynamic joint portion, rotatably coupled to an elasto-damper element in a dynamic joint coupling site; and wherein said junction device rigidly determines the relative positioning and the spatial orientation of said first structural joint portion, said second structural joint portion and said dynamic joint portion;

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Moulene with Arai configuring the suspension assembly to comprise a dynamic joint portion rotatably coupled to a elasto-damper element which determine the relative positioning and spatial orientation with the junction device in combination the suspension assembly would comprise means for limiting the angle of inclination such that if stopped the vehicle does not tilt, etc.  
In regards to claim 2 and 9, Moulene and Arai in combination teach, wherein each junction device (aria, 51) comprises a steering joint portion for rotatable connection to a hub bracket (55) associated with a wheel (3) of the tilting vehicle (1), so that said hub bracket (55) is free to rotate with respect to said junction device (51) around a steering axis (56). 
In regards to claim 6, Moulene teaches wherein said first connecting element (6) and said second connecting element (5), said junction device (11) and a portion of said body form an articulated quadrilateral kinematic mechanism (see fig. 3,4).  
In regards to claim 8, Moulene and Arai in combination teach, wherein said first coupling site (aria, 58) and said second coupling site (aria, 59) are aligned with said steering axis (Aria, 56).   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moulene (US 7607695) and Arai (US 4662467) as applied to claim 1 above, and further in view of Nakata (JP 2012171530), English translation provided with Foreign reference.
In regards to claim 7, Moulene teaches, wherein said first connecting element (6) and said second connecting element (5) are rigid shafts; although Moulene does not explicitly teach wherein said second connecting elements have a cross-section of a lesser area than said first connecting elements.  NAKATA teaches a first connecting member and the second connecting members (Top and bottom 23 respectively) can be rigid and the second connecting member has a cross section of a smaller area than the first connecting member (See fig.2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date for Moulene to where the second connection elements have a cross section of a lesser area than the first connecting elements as can be seen from Nakata as is old and well known in the art as a technique for suspension assemblies for tilting vehicles. 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and complies with formal requirements.
In regards to claim 3, the prior art or the combination thereof fails to teach each elasto-damper element is associated eccentrically to said rocker arm by means of at least one arm articulated with respect to said rocker arm.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pto-892 provides prior art that teach relevant tilting vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616